Laughlin, J.:
The material facts are fully stated in the opinion of Mr. Justice Ingraham. It does not appear that the conversation between the client and the person who represented the plaintiffs in procuring the retainer, upon which it is sought to invalidate it, took place before the retainer was signed, or that the client was induced thereby to execute the retainer. I am of opinion, therefore, that' the appellant failed to show facts sufficient to require an adjudication that the retainer was invalid.
It follows that the judgment should be affirmed, with costs.
Patterson, P. J., and Houghton, J., concurred; Ingraham and Lambert, JJ., dissented.